*490Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Starkey, J.), rendered May 12, 2003, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the Supreme Court improperly failed to conduct a Ventimiglia hearing (see People v Ventimiglia, 52 NY2d 350 [1981]) to determine the admissibility of certain testimony regarding a telephone call made by the defendant’s friend to one of the complainants (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Cody, 149 AD2d 722 [1989]). In any event, such testimony was properly introduced as some evidence of the defendant’s consciousness of guilt (see People v Plummer, 36 NY2d 161, 163-164 [1975]; People v Almestica, 288 AD2d 483 [2001]; People v Pitts, 218 AD2d 715 [1995]). Additionally, the Supreme Court gave the jury proper limiting instructions (see People v Almestica, supra).
The defendant was not denied his right to effective assistance of counsel (see People v Benevento, 91 NY2d 708, 714 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Goldstein, Rivera and Spolzino, JJ., concur.